SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

438
CA 13-01624
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


LINDA HERBERT, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF DONALD J.
HERBERT, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

EILEEN REILLY, M.D., ET AL., DEFENDANTS,
ELIZABETH MARIE LOVE, M.D. AND GERIATRIC
ASSOCIATES, LLP, DEFENDANTS-APPELLANTS.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MARK SPITLER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., BUFFALO (BRIAN A. GOLDSTEIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

CONNORS & VILARDO, LLP, BUFFALO (VINCENT E. DOYLE, III, OF COUNSEL),
FOR DEFENDANTS EILEEN REILLY, M.D. AND ELDER MEDICAL SERVICES.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered March 21, 2013. The order denied the motion of
defendants Elizabeth Marie Love, M.D. and Geriatric Associates, LLP,
for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 24, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court